United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 21-2860
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                               Andre Darrell Jones, Jr.

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                     for the Southern District of Iowa - Eastern
                                   ____________

                           Submitted: December 6, 2021
                             Filed: December 9, 2021
                                  [Unpublished]
                                  ____________

Before KELLY, ERICKSON, and STRAS, Circuit Judges.
                           ____________

PER CURIAM.

      Andre Darrell Jones, Jr., appeals the sentence the district court1 imposed after
revoking his supervised release. His counsel has moved to withdraw and has filed a

      1
       The Honorable John A. Jarvey, Chief Judge, United States District Court for
the Southern District of Iowa.
brief challenging the substantive reasonableness of the sentence. Jones has filed a
motion for the appointment of new appellate counsel.

       After reviewing the record under a deferential abuse-of-discretion standard, we
conclude the district court did not impose a substantively unreasonable sentence. See
United States v. Miller, 557 F.3d 910, 917 (8th Cir. 2009) (standard of review). The
record reflects the district court sufficiently considered the relevant statutory
sentencing factors and did not overlook a relevant factor, give significant weight to
an improper or irrelevant factor, or commit a clear error of judgment in weighing
relevant factors. See 18 U.S.C. § 3583(e); Miller, 557 F.3d at 917; United States v.
White Face, 383 F.3d 733, 740 (8th Cir. 2004). The sentence is also within both the
statutory limits and the advisory range of the Sentencing Guidelines. See 18 U.S.C.
§ 3583(b)(2), (e)(3), (h); United States v. Petreikis, 551 F.3d 822, 824-25 (8th Cir.
2009).

      Accordingly, we deny Jones’s motion for the appointment of new counsel, we
affirm the judgment, and we grant counsel’s motion to withdraw.
                      ______________________________




                                         -2-